Order filed September 11, 2014.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00355-CV
                                  ____________

 FATIMA ENTERPRISES, INC. D/B/A HWY 6 SHAMROCK AND SAEED
                       SHAIKH, Appellants

                                        V.

                          TARA ENERGY, LLC, Appellee


                  On Appeal from the County Court at Law #4
                           Fort Bend County, Texas
                    Trial Court Cause No. 10-CCV-042684

                                   ORDER

      Appellants’ brief was due August 20, 2014. No brief or motion for extension
of time has been filed.

      Unless appellants file a brief with this court on or before October 10, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM